DETAILED ACTION

Amendment dated 3/1/21 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  In the phrase, “the first side surface of the first and second money handling apparatuses,” the word, “surface” should be plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “a third position in which the orientation of the first side surface of the first money handling apparatus can be changed by the orientation change mechanism,” is indefinite.  Unlike the first position and the second positon in the same claim, the phrase following the word ‘third position’ does not further limit the third 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 11, 13, 19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidvogl (US 20120228466 A1) in view of Hitachi (JP2001250142A) and Do (US 5984177 A)
Re Claim 1: Haidvogl discloses 
a money handling system (p60: depositing payment means or bank notes to be dispensed) comprising:
first and second money handling apparatuses each arranged adjacently (fig 1, fig 12a & 12b, p60: housing modules 13, 13', 13'') and configured to handle money; and
wherein each of the first and second money handling apparatuses comprises a housing the housing having a first side surface, and a second side surface being opposite to the first side surface,
wherein the first side surface of the second money handling apparatus faces in a first direction and the second side surface of the second money handling apparatus faces in a second direction being opposite to the first direction (fig 1),

a placing unit on which the first money handling apparatus is placed and 
the placing unit is provided with an orientation change mechanism configured to change an orientation of the first side surface of the first money handling apparatus from the first direction to the second direction or from the second direction to the first direction,
Hitachi however discloses 
a placing unit on which the first money handling apparatus is placed and 
the placing unit is provided with an orientation change mechanism (fig 9: 233) configured to change an orientation of the first side surface of the first money handling apparatus from the first direction to the second direction or from the second direction to the first direction,
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the Hitachi’s teaching in the system of Haidvogl for the purpose of facilitating proper orientation of apparatus.
Haidvogl modified by Hitachi discloses the first side surface of the first money handling apparatus and the first side surface of the second money handling apparatus are aligned when the first side surface of the first money handling apparatus faces in the first direction by the orientation change mechanism, and the second side surface of the first money handling apparatus and the first side surface of the second money handling apparatus are aligned when the first side surface of the first money handling apparatus faces in the second direction by the orientation change mechanism (Examiner: The 
However, Haidvogl modified by Hitachi does not disclose an inlet for feeding the money from an outside of the housing to an inside of the housing and an outlet for feeding the money from the inside to the outside, and housing having a first side surface on which the inlet and the outlet are arranged.
Do however discloses an inlet (fig 1-3: 28 & 30) for feeding the money from an outside of the housing to an inside of the housing and an outlet (fig 1-3: 24 & 22) for feeding the money from the inside to the outside, and housing having a first side surface on which the inlet and the outlet are arranged.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the Do’s teaching in the system of Haidvogl modified by Hitachi for the purpose of enhancing device’s functionality by incorporating interfaces for both receiving and dispensing money.
Re Claim 3: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, wherein the orientation change mechanism includes a rotation mechanism (Hitachi: fig 9: 233) configured to rotate the first money handling apparatus around an axis extending in a vertical direction.
Re Claim 5: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, wherein the placing unit is provided with a slide 
Re Claim 8: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, wherein height levels of upper surfaces of the first and second money handling apparatuses are approximately the same (fig 1, fig 12a & 12b, p60: housing modules 13, 13', 13'').
Re Claim 11: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, wherein the first money handling apparatus placed on the placing unit slides by the slide mechanism between 
a first position in which the first side surface of the first money handling apparatus and the second side surface of the second money handling apparatus are aligned, 
a second position in which the first side surface of the first and second money handling apparatuses are aligned, and 
a third position in which the orientation of the first side surface of the first money handling apparatus can be changed by the orientation change mechanism (Examiner: the movements between the first, second, and third positions are a natural consequence of the structure disclosed by Haidvogl modified by Hitachi.  With the given mechanical structure in fig 8 or fig 9 in Hitachi, the two money handling apparatuses can face in any directions including the first, second, and third positions.).



Re Claim 19: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1,
wherein the first money handling apparatus further comprises a taken-in mechanism disposed at the outlet of the first money handling apparatus,
 wherein the taken-in mechanism is configured not to take forgotten money remaining in the outlet of the first money handling apparatus into the housing of the first money handling apparatus
when the first money handling apparatus faces in the first direction, and is configured to take the forgotten money remaining in the outlet of the first money handling apparatus when the first money handling apparatus faces in the second direction (Examiner: The above statement about routing forgotten money based on the orientation of money handling apparatus does not further define the device).
Re Claim 22: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, wherein the first direction and the second direction are in a horizontal direction (Hitachi: fig 9: 233).
Re Claim 23: Haidvogl modified by Hitachi and Do discloses  the money handling system according to claim 1, wherein the first money handling apparatus is a coin 
Re Claim 24: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1, 
wherein the housing of each of the first and second money handling apparatus further includes a third side surface being between the first side surface and the second side surface, and a fourth side surface being between the first side surface and the second side surface and opposite to the third side surface (fig 1, fig 12a & 12b, p60: housing modules 13, 13', 13''), and the first and second money handling apparatuses are arranged adjacently so that one of the third and fourth side surfaces of the first money handling apparatus and one of the third and fourth side surfaces of the second money handling apparatus face each other (Examiner: The arrangements are simply a natural consequence of the structure disclosed by Haidvogl modified by Hitachi.  With the given mechanical structure in fig 8 or fig 9 in Hitachi, the two money handling apparatuses can be arranged in the above configurations.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidvogl (US 20120228466 A1) modified by Hitachi (JP2001250142A) and Do (US 5984177 A) in view of JEONG (KR 20170058152 A).
Re Claim 2: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1.

JEONG however discloses an orientation detector configured to detect the orientation of an apparatus (abst: at least one sensor To store instructions to detect a change in the orientation of the electronic device).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the JEONG’s teaching in the system of Haidvogl modified by Hitachi and Do for the purpose of facilitating proper orientation of apparatus.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidvogl (US 20120228466 A1) modified by Hitachi (JP2001250142A) and Do (US 5984177 A) in view of Henderson (US 6276602 B1).
Re Claim 12: Haidvogl modified by Hitachi and Do discloses the money handling system according to claim 1 comprising the placing unit provided with the orientation change mechanism and the first money handling apparatus placed on the placing unit via the orientation change mechanism.
However, Haidvogl modified by Hitachi and Do does not disclose a wiring for connecting the two money handling apparatuses is disposed, and the wiring extends.
	Henderson however discloses a wiring for connecting the two money handling apparatuses (fig 4: 80) is disposed, and the wiring extends (fig 4: 80).
.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 18, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least the money handling system according to claim 1, 
wherein the first money handling apparatus further comprises a shutter arranged at the outlet of the first money handling unit for opening and closing the outlet of the first money handling unit,
wherein the shutter is configured not to be operated to close the outlet of the first money handling unit and the outlet of the first money handling unit is always accessible when the first money handling apparatus faces in the first direction, and the shutter is configured to be operated to close the outlet of the first money handling unit when the first money handling apparatus faces in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887                                                                                                                                                                                             

/THIEN M LE/           Primary Examiner, Art Unit 2887